Tho: Edsall plaint. agt John Johnson Defendt in an action of the case for that hee hath taken a false Oath agt him the sd Edsell, by which occasion hee hath been formerly imprisoned & now also is committed to prison in reference to the former ocasion by which the sd Edsell is damnified to the value of one hundred pounds in mony & all other due damages accord. to attachmt dat. 8br 5° 1675. . . . The Jury . . . founde for the Defendt costs of Court nine Shillings & eight pence.
Execucion issued 9br 29° 1675.